COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  GABRIEL CHAVEZ,                                 §
             Appellant,                           §                No. 08-20-00189-CV
  v.                                              §                  Appeal from the
  DENISE CHAVEZ,                                  §                388th District Court
             Appellee.                            §             of El Paso County, Texas

                                                  §               (TC# 2019DCV4358)

                                                  §


                                  MEMORANDUM OPINION

       Appellant Gabriel Chavez and Appellee Denise Chavez have filed a joint motion for

voluntary dismissal in this appeal. See TEX.R.APP.P. 42.1(a)(1). The motion is granted, and this

appeal is dismissed. Per the agreement of the parties, each party will bear its own costs.



                                              GINA M. PALAFOX, Justice
January 26, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.